Exhibit 10.6

AMENDMENT

TO

ACTIVISION, INC.

2002 EXECUTIVE INCENTIVE PLAN

Section 10.9 of the 2002 Executive Incentive Plan of Activision, Inc., is hereby
deleted in its entirety and the following substituted in lieu thereof:

 

“10.9 Adjustments. To prevent the dilution or enlargement of benefits or
potential benefits intended to be made available under the Plan, in the event of
any corporate transaction or event such as a stock dividend, extraordinary
dividend or other similar distribution (whether in the form of cash, Shares,
other securities, or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities, the issuance
of warrants or other rights to purchase Shares or other securities, or other
similar corporate transaction or event affecting the Shares with respect to
which Awards have been or may be issued under the Plan (any such transaction or
event, a “Transaction”), then the Committee shall, in such manner as the
Committee deems equitable, (A) adjust (i) the number and type of Shares that
thereafter may be made the subject of Awards, (ii) the number and type of Shares
subject to outstanding Awards, and (iii) the grant or exercise price with
respect to any Award (any such adjustment, an “Antidilution Adjustment”);
provided, in each case, that with respect to ISOs, no such adjustment shall be
authorized to the extent that such adjustment would cause such options to
violate Section 422(b) of the Code or any successor provision; provided further,
with respect to all Options, no such adjustment shall be authorized to the
extent that such adjustment would cause such Options to violate the provisions
of Section 409A of the Code; and provided further, that the number of Shares
subject to any Award denominated in Shares shall always be a whole number; or
(B) cause any Award outstanding as of the effective date of the Transaction to
be cancelled in consideration of a cash payment or alternate Award (whether from
the Company or another entity that is a party to the Transaction) or a
combination thereof made to the holder of such cancelled Award substantially
equivalent in value to the fair market value of such cancelled Award. The
determination of fair market value shall be made by the Committee or the Board
of Directors, as the case may be, in their sole discretion. Any adjustments made
by the Committee shall be binding on all Participants.”

 

 

 

 